Citation Nr: 1733438	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  09-41 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).

(The Veteran's claims of entitlement to service connection for a skin condition and for a gastrointestinal and respiratory disability are addressed in a separate decision)


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from May to September 1993 and from October 2003 to February 2005.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  That decision pertained to the disability rating assigned to his PTSD and depressive and panic disorder, which is no longer under appeal.  The TDIU claim is derived from that appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In September 2014, this claim was remanded for a hearing before a decision review officer (DRO).  The Veteran has since withdrawn his request for a DRO hearing.  

In August 2016, and July 2012, the Veteran had personal hearings before two different VLJs, who will both take part in this decision.  A third VLJ will join them to form a panel.  Ordinarily, the Veteran would be given the opportunity for another hearing before this third member of the Board.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Here, the Board is granting the claim, which obviates the need for such additional development.  The Veteran is not prejudiced by the Board's action.


FINDING OF FACT

The Veteran's PTSD with depressive and panic disorder and his bilateral knee disabilities have precluded him from obtaining and maintaining substantial gainful activity.


CONCLUSION OF LAW

The criteria are met for a TDIU.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).

The Veteran's claim for TDIU was received in 2012.  However, as mentioned, his claim is also derived from his previous appeal for a higher rating for his PTSD and depressive and panic disorders, which was pending since receipt of his claim in February 2008.  As of February 21, 2008, he was service connected for PTSD and depressive and panic disorder at 70 percent disabling.  In September 2010, he was service connected for the bilateral knees and tinnitus, raising his combined rating to 80 percent.  He meets the criteria for TDIU for the entire period on appeal.   

The next inquiry is whether his service-connected disabilities preclude or have precluded him from obtaining or engaging in substantially gainful employment.  The issue is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The record shows the Veteran stopped working in January 2012.  His TDIU application notes that he is a high school graduate, and that the only specialized training he has is to drive tractor trailer trucks.  His previous work experience includes time as a truck driver, a deliveryman, and a janitor.  The record shows he had a commercial driver's license (CDL) until May 2011, when VA would no longer provide clearance for him to have it.  He explained during his personal hearings that his prescriptions for his psychiatric symptoms led to this refusal.  

The December 2012 VA examiner diagnosed the Veteran with vasovagal syncope due to panic attack.  He explained that syncope is a transient, self-limited loss of consciousness with an inability to maintain postural tone, followed by spontaneous recovery.  The examiner indicated this would have a significant impact on his ability to work.

The November 2013 VA examination shows he has depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including at work or in a worklike setting.  Indeed, the Veteran and his wife provided testimony regarding the Veteran's anger, and that he would get into arguments with his supervisor, which caused him to leave his final employment.  

The record contains a Social Security Administration (SSA) decision from March 2015 that finds the Veteran disabled as of January 2, 2012, due to a left wrist disability, a bilateral knee disability, a lumbar spine disability, diabetes, and PTSD.  The SSA found that his past relevant work was unskilled or semi-skilled, and required light to medium exertion, which he was no longer capable of performing.  The decision further indicated that the Veteran would be limited to jobs that would permit him to have reduced interaction with coworkers and the public.

A September 2016 Vocational Evaluation notes the Veteran limits his driving due to his road rage.  He limits trips outside of the home to the very early morning so as to avoid people.  His PTSD causes sleep impairment, leading to fatigue and bad moods.  He has frequent panic attacks, and has difficulty handling any type of stress.  He gets angry and aggravated.  He has limited computer skills.  He graduated from high school with a C average, and obtained his CDL following the truck driver training program.  The vocational expert noted the Veteran's severe depression, his frequent tendency to get into arguments while in public, his persistent symptoms of increased arousal (including irritability and angry outbursts), his impaired judgment, his panic attacks, and his impaired concentration and abstract thinking, and classified these as "non-exertional limitations."  The vocational expert opined that his non-exertional limitations would preclude any and all employment, as his impaired impulse control and anger issues would make him a liability.  His inability to adapt to stress would limit him from being able to participate in competitive employment.  

Based on this evidence, the Board finds that a TDIU is warranted due to his PTSD and depressive and panic disorder.  Although the record shows that his other disabilities also have an impact on his employability, his acquired psychiatric disability is severe enough to meet the requirements for a TDIU.  Indeed, the record shows that he has syncope with his frequent panic attacks, which significantly interferes with his ability to work.  Further, it shows that his PTSD caused him to have a flashback while driving, which nearly caused a serious accident.  Thereafter, the medication he takes for PTSD led to him losing his CDL.  He is therefore precluded from truck driving.  In his attempts to do other types of work, his PTSD and depressive and panic disorder caused him to have difficulties interacting with his supervisors and with the public, as well as difficulties focusing on and completing his tasks.  As mentioned by the September 2016 vocational expert, his behavior would make him a liability, preventing him from maintaining any type of employment.  Accordingly, a TDIU is granted.










ORDER


A TDIU is granted.



__________________________
BRADLEY W. HENNINGS
Veterans Law Judge
Board of Veterans' Appeals



_____________________________                   _____________________________
           P. M. DILORENZO		    	   J. W. ZISSIMOS
           Veterans Law Judge 			Veterans Law Judge 
      Board of Veterans' Appeals     		      Board of Veterans' Appeals

Department of Veterans Affairs


